Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 14, 1997, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s probation was revoked after he admitted to violating the terms of his probation by consuming alcohol. Thereafter, defendant pleaded guilty to the crimes of driving while intoxicated and perjury in the first degree. He was sentenced as a second felony offender in accordance with the terms of the plea agreement. Our review of the record prompts us to agree with defense counsel’s assertion that there are no nonfrivolous issues that can be raised on appeal. The judgment is accordingly affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.